Claims 1-78 are canceled.  Claims 79-92 are pending and under consideration.

Priority:  This application is a CON of U.S. Application 11597826, filed August 23, 2007, now abandoned, which is a 371 of PCT/US2005/018797, filed May 27, 2005, which claims benefit of provisional applications 60/652893, filed February 15, 2005, and 60/575542, filed May 27, 2004.
 The claims under consideration have been accorded the priority date of provisional application 60/652893, filed February 15, 2005 since the recited combination of “chitosan and inulin” appears to find earliest support in this provisional application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 79-92 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akiyama et al. (US 5731006; IDS) in view of what is known in the art regarding particles comprising a polymer matrix, as disclosed by Farber et al. (US 20070196496), Tester et al. (US 6649191; IDS), and Chapura et al. (US 4786502; IDS).
Akiyama et al. disclose gastrointestinal matrix compositions comprising a viscogenic agent dispersed alongside a matrix particle containing an active agent and a lipid (col. 9 lines 46-
Akiyama et al. further disclose that for all of the matrices envisioned by their invention, insofar as the viscogenic agent is allowed to exhibit its mucosal adhesivity in the gastrointestinal tract, the matrix may, where necessary, have an enteric or gastric coating or the like.  For example, when the matrix has an enteric coating layer which is adapted to dissolve in the vicinity of the site of absorption, the matrix will adhere to the site of absorption to function as a target-oriented drug delivery system (col. 13 lines 33-40).  Therefore, Akiyama et al. envision for the polymer matrix to function as a target-oriented delivery system in the gastrointestinal tract (i.e. for instance, target delivery to the intestine) for the delivery of active ingredient(s).  Akiyama et al. do not explicitly teach inulin and/or cross-linking the polymer matrix.

Tester et al. disclose a cation cross-linked polysaccharide and polymer matrix that is indigestible in the stomach but digestible in the lower gastrointestinal tract (abstract, col. 7 lines 4-22).  Tester et al. disclose that these cation cross-linked starch-type polymer matrices have superior taste-masking properties and can mask the taste of active agents, i.e. drugs, biological agents, etc. (col. 7 lines 35-45).  Tester et al. disclose that the cation cross-linked starch-type polymer matrix can comprise high amylose starch (~70% amylose) and alginic acid (col. 9 lines 3-44), can support biological agents in the matrix (col. 10 lines 11-15), and can be formulated as granules (i.e. particles), capsules, etc. (col. 14 line 1).  Tester et al. further disclose that high amylose starch appear to retard drug release in water, acid (col. 9 lines 14-15) and are effective 
Chapura et al. disclose it has been found that formulations containing selected lipid materials, emulsifiers and particulate materials are highly palatable and effective compositions 
Applicant is reminded that references cannot be used in isolation, but for what they teach in combination with the prior art as a whole.  In re Merck, 800 F.2d 1091, 1097 (Fed. Cir. 1986).
It would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify the teachings of Akiyama et al. by applying the teachings of Farber et al., Tester et al., and Chapura et al. to arrive at a particle comprising an indigestible and cation cross-linked polymer matrix, wherein said polymer matrix has suspended therein an admixture comprising a solid particle, wherein said particle comprises a bioactive agent, at least one lipid that is solid at room temperature and has a melting point of about 30° C, wherein said lipid(s) comprises and/or is mixed with an oil, and wherein said polymer matrix comprises gelatinized high amylose starch, chitosan, inulin, and an emulsifier such as lecithin, wherein the ratio of lecithin to starch is 1 part lecithin to 3-5 parts starch, wherein the ratio of lecithin to lipid is 1:1-10, and wherein the bioactive agent is an antigen or vaccine at up to 70% (instant claims 79-92).  The normal desire of scientists to improve upon what is already generally known provides the motivation to determine the combination and concentration of the components to be used in a polymer matrix of a lipid particle comprising an active ingredient.  In this instance, Akiyama et 
Therefore, it would be reasonable for one of ordinary skill to want to determine the specific combinations and/or optimum conditions that can be used to obtain a particle with the optimum release properties in the lower gastro-intestinal tract.

Regarding instant claims 83-85, Akiyama et al. disclose the polymer comprises 10-30 percent by weight (at least col. 9 lines 35-37) and the polymer matrix also at about 5-30 percent by weight (at least col. 12 lines 10-19).  
Regarding instant claims 86-89, Applicant is reminded that claims 86-89 are still drawn to a composition regardless of the animal that said composition is being intended for; therefore, instant claims 86-89 are included in the 103(a) rejection.  
Regarding instant claims 90-91, Akiyama et al. disclose the lipid is selected from among others, vegetable oil, including rapeseed oil (canola oil) (at least col. 5 lines 34-35, 45).

No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Marsha Tsay/Patent Examiner, Art Unit 1656